DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 3-128701, of record) and further in view of Chino (US 2006/0094829, of record).  
As best depicted in Figures 1 and 2, Yoshida is directed to a tire construction comprising a carcass 6, a belt B2, and base rings BA,BC arranged at widthwise outer ends of said belt.  In such an instance, each of the belt and base rings are formed with fibers or cords inclined between 15 and 70 degrees with respect to a tire circumferential direction.  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix. 
It is extremely well known to replace rubber materials with thermoplastic elastomers in a wide variety of applications, including tire belt layers, since it provides suitable mechanical properties and has the capability of being recycled, as shown for example by Chino (Paragraphs 1 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic elastomers in belt layer B2 and base rings BA,BC of Yoshida for the benefits detailed above.  Lastly, such a thermoplastic elastomer corresponds with the claimed coating resin.        
a materially different tire article results when forming the belt layers by winding a cord across an axial extent of the crown region as compared to a belt ply formed with a single, cord-reinforced sheet having a width of the crown region.
	Regarding claims 6 and 8, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers. 
4.	Claims 1, 2, 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (WO 2017/130074, of record) and further in view of Chino. 
As best depicted in Figure 1, Mai teaches a tire construction comprising a carcass 8, a belt layer 15a, and base rings 14 positioned at respective axially outer ends of said belt layer.  More particularly, base ring 14 is formed with cords inclined at zero degrees with respect to a tire circumferential direction and belt layer 15a is formed with cords inclined at about 30 degrees with respect to a tire circumferential direction (Page 6, Lines 15-20).  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix. 

Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is directed to the method of manufacture, while the claims are directed to a tire article.  MPEP 2112 states that “the patentability of a product does not depend on its method of production” and “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process”.  In such an instance, there is no evidence that a materially different tire article results when forming the belt layers by winding a cord across an axial extent of the crown region as compared to a belt ply formed with a single, cord-reinforced sheet having a width of the crown region.  
	Regarding claims 6 and 7, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers.
5.	Claims 1, 3, 4, 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaka (JP 2009-113612) and further in view of Chino.
As best depicted in Figures 1 and 4, Osaka is directed to a tire construction comprising a carcass 10, a belt 12, and a reinforcing layer or base ring 14 sandwiched therebetween at respective ends of said belt.  More particularly, said belt has a knit pattern and is formed with crossing cords inclined between 20 degrees and 70 degrees with respect to a tire circumferential direction (Paragraphs 23 and 27).  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix.
 	It is extremely well known to replace rubber materials with thermoplastic elastomers in a wide variety of applications, including tire belt layers, since it provides suitable mechanical properties and has the capability of being recycled, as shown for example by Chino (Paragraphs 1 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic elastomers in belt layer 12 and base rings 14 of Isaka for the benefits detailed above.  Lastly, such a thermoplastic elastomer corresponds with the claimed coating resin.             
Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is directed to the method of manufacture, while the claims are directed to a tire article.  MPEP 2112 states that “the patentability of a product does not depend on its method of production” and “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process”.  In such an instance, there is no evidence that a materially different tire article results when forming the belt layers by winding a cord across an axial extent of the crown region as 
Regarding claims 6, 8 and 9, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers.
6.	Claims 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasowski (EP 106788) and further in view of Chino.
	As best depicted in Figures 1-3, Gasowski is directed to a tire construction comprising a carcass 13, a belt (17 or 18 in Figure 1, 23 or 24 in Figure 2, and 30 or 31 in Figure 3), and a base ring (19 or 20 in Figure 1, 21 or 22 in Figure 2, and 26-29 in Figure 3).  Gasowski states that said base rings comprise a square woven fabric, which can be interwoven or knit (Abstract and Page 4, Lines 9+).  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix.
 	It is extremely well known to replace rubber materials with thermoplastic elastomers in a wide variety of applications, including tire belt layers, since it provides suitable mechanical properties and has the capability of being recycled, as shown for example by Chino (Paragraphs 1 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic elastomers in belt layer 12 and base rings 14 of Isaka for the benefits detailed above.  Lastly, such a thermoplastic elastomer corresponds with the claimed coating resin.   	   	       
Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is 
With respect to claim 3, the claimed cord angles are consistent with those that are conventionally used in almost all tire belt layers.
As to claims 4 and 5, the term “square woven fabric” encompasses interwoven arrangements and knit arrangements.
Regarding claims 6 and 8-10, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers.
7.	Claims 1, 3, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 3-128701, of record) and further in view of Sulkowski (US 5,501,258, newly cited).  
As best depicted in Figures 1 and 2, Yoshida is directed to a tire construction comprising a carcass 6, a belt B2, and base rings BA,BC arranged at widthwise outer ends of said belt.  In such an instance, each of the belt and base rings are formed with fibers or cords inclined between 15 and 70 degrees with respect to a tire circumferential direction.  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix. 

	Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is directed to the method of manufacture, while the claims are directed to a tire article.  MPEP 2112 states that “the patentability of a product does not depend on its method of production” and “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process”.  In such an instance, there is no evidence that a materially different tire article results when forming the belt layers by winding a cord across an axial extent of the crown region as compared to a belt ply formed with a single, cord-reinforced sheet having a width of the crown region.
	Regarding claims 6 and 8, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers. 
	With respect to claims 11 and 12, the general disclosure of thermoplastic resin materials encompasses a wide variety of materials, including those having mechanical properties within the extremely broad range of the claimed invention.  It is further noted that the materials described by Applicant as being suitable in Paragraph 16 are consistent with well-known thermoplastic materials.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed mechanical properties (lack of comparative examples in which modulus is outside the claimed range).  
8.	Claims 1, 2, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (WO 2017/130074, of record) and further in view of Sulkowski. 

It is extremely well known, though, to use rubber materials, thermoplastic materials, or thermosetting resins in tire belt applications, as shown for example by Sulkowski (Column 4, Lines 30-39).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic resins in belt layer B2 and base rings BA,BC of Yoshida as they represent suitable materials for tire belt layers and Applicant has not provided a conclusive showing of unexpected results for the claimed materials.
Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is directed to the method of manufacture, while the claims are directed to a tire article.  MPEP 2112 states that “the patentability of a product does not depend on its method of production” and “if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process”.  In such an instance, there is no evidence that a materially different tire article results when forming the belt layers by winding a cord across an axial extent of the crown region as compared to a belt ply formed with a single, cord-reinforced sheet having a width of the crown region.  

	With respect to claims 11 and 12, the general disclosure of thermoplastic resin materials encompasses a wide variety of materials, including those having mechanical properties within the extremely broad range of the claimed invention.  It is further noted that the materials described by Applicant as being suitable in Paragraph 16 are consistent with well-known thermoplastic materials.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed mechanical properties (lack of comparative examples in which modulus is outside the claimed range).
9.	Claims 1, 3, 4, 6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaka (JP 2009-113612) and further in view of Sulkowski.
	As best depicted in Figures 1 and 4, Osaka is directed to a tire construction comprising a carcass 10, a belt 12, and a reinforcing layer or base ring 14 sandwiched therebetween at respective ends of said belt.  More particularly, said belt has a knit pattern and is formed with crossing cords inclined between 20 degrees and 70 degrees with respect to a tire circumferential direction (Paragraphs 23 and 27).  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix.
It is extremely well known, though, to use rubber materials, thermoplastic materials, or thermosetting resins in tire belt applications, as shown for example by Sulkowski (Column 4, Lines 30-39).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic resins in belt layer B2 and base rings BA,BC of Yoshida as they represent suitable materials for tire belt layers and Applicant has not provided a conclusive showing of unexpected results for the claimed materials.
Lastly, with respect to claim 1, the language “spiral belt” fails to structurally distinguish the disclosed belt layer from that of the claimed invention.  In essence, the term “spiral” is directed to the method of manufacture, while the claims are directed to a tire article.  MPEP 2112 states that “the patentability of a product does not depend on its method of production” and “if the product in the product-by-process claim is the same as or obvious from a product of 
Regarding claims 6, 8 and 9, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers.
With respect to claims 11 and 12, the general disclosure of thermoplastic resin materials encompasses a wide variety of materials, including those having mechanical properties within the extremely broad range of the claimed invention.  It is further noted that the materials described by Applicant as being suitable in Paragraph 16 are consistent with well-known thermoplastic materials.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed mechanical properties (lack of comparative examples in which modulus is outside the claimed range).
10.	Claims 1, 3-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasowski (EP 106788) and further in view of Sulkowski.
	As best depicted in Figures 1-3, Gasowski is directed to a tire construction comprising a carcass 13, a belt (17 or 18 in Figure 1, 23 or 24 in Figure 2, and 30 or 31 in Figure 3), and a base ring (19 or 20 in Figure 1, 21 or 22 in Figure 2, and 26-29 in Figure 3).  Gasowski states that said base rings comprise a square woven fabric, which can be interwoven or knit (Abstract and Page 4, Lines 9+).  However, the fibers or cords in respective layers are embedded in a rubber matrix, as opposed to a resin matrix.
 	It is extremely well known, though, to use rubber materials, thermoplastic materials, or thermosetting resins in tire belt applications, as shown for example by Sulkowski (Column 4, Lines 30-39).  One of ordinary skill in the art at the time of the invention would have found it obvious to use thermoplastic resins in belt layer B2 and base rings BA,BC of Yoshida as they represent suitable materials for tire belt layers and Applicant has not provided a conclusive showing of unexpected results for the claimed materials.

With respect to claim 3, the claimed cord angles are consistent with those that are conventionally used in almost all tire belt layers.
As to claims 4 and 5, the term “square woven fabric” encompasses interwoven arrangements and knit arrangements.
Regarding claims 6 and 8-10, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use the same coating material or coating resin in all the belt layers.
With respect to claims 11 and 12, the general disclosure of thermoplastic resin materials encompasses a wide variety of materials, including those having mechanical properties within the extremely broad range of the claimed invention.  It is further noted that the materials described by Applicant as being suitable in Paragraph 16 are consistent with well-known thermoplastic materials.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed mechanical properties (lack of comparative examples in which modulus is outside the claimed range).
Response to Arguments
11.	Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that thermoplastic elastomers do not provide a comparable rigidity of rubber materials.  It is emphasized that Chino specifically teaches a specific thermoplastic 
	Applicant further contends that the rings in the primary references are intended to supplement the insufficient hoop effect at the width ends of the belt and there is no need for further reinforcing the width ends of the belt by the resin coated spiral belt of Chino.  First, it unclear where such a characterization of rings is provided by the primary references.  Second, the pending rejection involves the modification of said primary references with Chino.  Chino specifically provides motivation to replace the conventional rubber in the tire belt layers of said primary references, that being the improvement in recyclability while providing good/suitable mechanical properties.  There is a reasonable expectation of success when modifying the tire belt layers of said primary references with Chino (suitable properties would be present in tire belt layers while providing recyclability).  A fair reading of Chino does not suggest that inventive .              
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 22, 2021